Exhibit 10.10

RESTRICTED SHARE AWARD AGREEMENT

 

Name of Grantee:      David D. Fitch
Number of Shares:     5,040
Purchase Price per Share: $.01 (i.e., par value)
Grant Date:     March 10, 2003
Final Acceptance Date:    May 9, 2003            (60 days after Grant Date)


In accordance with authority granted to the undersigned officer pursuant to a
duly adopted resolution of the Committee (as defined below), Gables Residential
Trust (the "Company") hereby grants the number of Common Shares set forth above
(the "Shares") to the Grantee named above, subject to the terms and conditions
set forth in this Restricted Share Award Agreement (this "Agreement").

1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

"Award" shall mean the grant of Shares pursuant to this Agreement.

"Committee" shall mean the Compensation Committee of the Board of Trustees of
the Company.

"Common Shares" shall mean the Company's common shares of beneficial interest,
par value $.01 per share.

"Change of Control" shall have the meaning set forth in the Company's Fourth
Amended and Restated Share Option and Incentive Plan, as the same may be amended
from time to time.

"Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

"Disability" shall mean disability as set forth in Section 22(e)(3) of the Code.

"Restricted Shares" shall have the meaning set forth in Paragraph 3.

"Subsidiary" shall mean Gables GP, Inc., Gables Realty Limited Partnership,
Gables Residential Services, Inc., Gables Central Construction, Inc. and Gables
East Construction, Inc., and any corporation or other entity (other than the
Company) in any unbroken chain of corporations or other entities, beginning with
the Company if each of the corporations or entities (other than the last
corporation or entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.

2. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Agreement.

3. Issuance of Shares. The Company shall issue the number of Shares set forth
above promptly after payment by the Grantee to the Company in cash or by check
or other instrument acceptable to the Committee of the Purchase Price per Share
times the number of Shares to be accepted. Upon payment for Shares by the
Grantee, (i) certificates evidencing the Shares that vest immediately pursuant
to Paragraph 5 shall be issued in the name of the Grantee and delivered to the
Grantee, (ii) the remaining "Restricted Shares," as set forth in Paragraph 4 and
Paragraph 5, shall be issued and held by the Company's transfer agent in book
entry form, in a restricted account in the name of the Grantee, and (iii) the
Grantee's name shall be entered as the shareholder of record on the books of the
Company with respect to all of the Shares. Thereupon, the Grantee shall have all
the rights of a shareholder with respect to the Shares, including voting and
dividend rights, subject, however, to the restrictions and conditions specified
in Paragraph 4 below.

4. Restrictions and Conditions. 

(a) As set forth in Paragraph 5, upon receipt of Shares hereunder, 4,620 of such
Shares shall be "Restricted Shares" that are subject to the restrictions set
forth in this Paragraph 4. Such Shares shall remain Restricted Shares until such
Shares vest pursuant to this Paragraph 4 or Paragraph 5. The balance of such
Shares are unrestricted and shall be deemed vested on the date of issuance.

(b) As set forth in Paragraph 3, the book entries representing the Restricted
Shares shall bear an appropriate legend, as determined by the Committee in its
sole discretion, to the effect that such shares are subject to restrictions as
set forth herein until such time that such shares vest pursuant to this
Paragraph 4 or Paragraph 5.

(c) Restricted Shares granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Grantee prior to vesting.

(d) If, prior to vesting of the Restricted Shares granted herein, the Grantee's
employment with the Company and its Subsidiaries is voluntarily or involuntarily
terminated, the Company shall have the right to repurchase from the Grantee or
the Grantee's legal representative any unvested Restricted Shares held by the
Company for the benefit of the Grantee at the time of such termination. Any
Restricted Shares so purchased by the Company shall be purchased for their
original purchase price set forth above. The Company must exercise such right of
repurchase by written notice to the Grantee or the Grantee's legal
representative not later than 90 days following such termination of employment.
In the event such right of repurchase is not exercised, all such Restricted
Shares shall vest.

(e) For the purposes of Paragraph 4(d) above, the following events shall not be
deemed a termination of employment:

          (i) a transfer to the employment of the Company from a Subsidiary or
from the Company to a Subsidiary, or from one Subsidiary to another; or

          (ii) an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee's right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing.


5. Vesting of Restricted Shares.

(a)  Upon issuance of 1,680 of the Shares in accordance with Paragraph 3 (such
amount being equal to one-third of the total number of Shares granted herein),
420 of such Shares (such amount being equal to one-fourth of the 1,680 Shares)
shall be immediately vested and unrestricted, and the remainder shall be
restricted and shall vest in accordance with the following schedule:

  Fraction of
Restricted Shares Vesting Number of
Restricted Shares Vesting January 1, 2004

1/4 of 1,680 Shares

420 January 1, 2005

1/4 of 1,680 Shares

420 January 1, 2006

1/4 of 1,680 Shares

420


(b) Upon issuance of 3,360 of the Shares in accordance with Paragraph 3 (such
amount being equal to two-thirds of the total number of Shares granted herein),
none of such Shares shall be immediately vested and unrestricted, and 3,360 of
such Shares shall be restricted and shall vest in accordance with the following
schedule:

Vesting Date

Fraction of
Restricted Shares Vesting Number of
Restricted Shares Vesting Upon relocation of Grantee to Boca Raton, FL

1/4 of 3,360 Shares

840 Upon the later to occur of (i) the date of relocation 
of Grantee to Boca Raton, FL or January 1, 2004

1/4 of 3,360 Shares

840 Upon the later to occur of (i) the date of relocation 
of Grantee to Boca Raton, FL or January 1, 2005

1/4 of 3,360 Shares

840 Upon the later to occur of (i) the date of relocation 
of Grantee to Boca Raton, FL or January 1, 2006

1/4 of 3,360 Shares

840


provided, however, that the Committee may at any time accelerate, waive or,
subject to Paragraph 9 (c), amend the vesting schedule specified in this
Paragraph 5. Subsequent to any Vesting Date or Dates set forth above, the Shares
on which all restrictions and conditions have lapsed shall no longer be deemed
Restricted Shares.

(b) If (i) the Grantee's employment with the Company and its Subsidiaries is
involuntarily terminated due to death or Disability, or (ii) there is a Change
of Control of the Company, any restrictions and conditions on Restricted Shares
shall be deemed waived by the Committee and such shares shall automatically
become fully vested.

6. Dividends. Dividends on Restricted Shares shall be paid immediately to the
Grantee.

7. Transferability. This Agreement is personal to the Grantee, is
non-assignable, and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

8. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any federal, state and local taxes required by law to be withheld on
account of such taxable event. The Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Grantee.

9. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business and shall be given to the Grantee at the address set forth below or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

(b) This Agreement does not confer upon the Grantee any rights with respect to
continuance of employment by the Company or any Subsidiary.

(c) The Committee may, at any time, amend or cancel any portion of this Award,
but no such action may be taken which adversely affects the Grantee's rights
under this Agreement without the Grantee's consent.

(d) This Agreement shall be governed by Maryland law except to the extent such
law is preempted by federal law.




GABLES RESIDENTIAL TRUST


By:           /s/ Chris D. Wheeler                                
Chris D. Wheeler
Chief Executive Officer


The foregoing Agreement is hereby accepted and the terms and conditions thereof
agreed to by the undersigned.


Dated: ________________________                           /s/ David D.
Fitch                                  
                                                                            
Grantee's signature
Grantee's name and address:


______________________________________


______________________________________ 


______________________________________ 


______________________________________



